EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	In the claims:

	In claim 8, line 4, insert --drain-- between “sink” and “stopper”

	In claim 11, line 2, delete “crosssection” and insert --cross-section--.

Reasons for Allowance

Claims 8 - 12 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claim 8, none of the most pertinent prior art of record, taken alone or in combination, teaches or fairly suggests a method, including the steps of attaching a suction cup of a sink drain aid to a sink stopper of a sink, removing the sink stopper from the sink by pulling a handle of the sink drain aid; attaching the sink drain aid to a different portion of sink using the suction cup; and hanging a towel from the handle.  Pessers (WO 2009/131448) is the most pertinent prior art of record, which teaches a method of providing a sink drain aid (1) having a handle (5,3), and an engagement means (6a, 6b) connected to the handle, engaging the engagement means to a sink drain stopper and pulling on the handle to remove the sink drain stopper from the sink (abstract) .  Pessers however does not show the additional method step of attaching the sink drain aid to a different portion of the sink using a suction cup and subsequently hanging a towel from the handle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754